Citation Nr: 1447342	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V.I.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

By way of background, in a July 2012 Board decision, the Veteran's claim was recharacterized from entitlement to service connection for PTSD to separate claims of entitlement to service connection for PTSD and for psychiatric disability other than PTSD.  That Board decision denied service connection for PTSD and remanded the claim of entitlement to service connection for psychiatric disability other than PTSD for further development and adjudication.  Subsequently, the RO issued a January 2013 supplemental statement of the case denying service connection for psychiatric disability other than PTSD.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability other than PTSD is decided.

As the claims file shows that treatment records potentially exist regarding a psychiatric disability other than PTSD and those records do not appear to have been requested, such records should be requested on remand pursuant to VA's duty to assist claimants.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Specifically, as the Veteran's representative notes in a June 2012 appellate brief presentation, the Veteran has been diagnosed with depressive disorder.  Also, private treatment records from the Veteran's private physician, Dr. E.L. Leonida, show notes of depression in 1979 and in-patient hospital care for acute depression in 1980.  Moreover, at a February 2010 VA examination for PTSD, the Veteran reported being hospitalized three times for depression in 1979 and 1980.  However, records from such hospitalizations do not appear to have been requested and should be requested on remand.

Furthermore, at the May 2009 RO hearing, the Veteran testified to receiving treatment from Dr. Egelston in Mount Pleasant and going to Latrobe Hospital Mental Health.  As it does not appear that those treatment records are currently associated with the claims file, such records should be requested on remand.

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board remanded the claim in July 2012 for a notice letter for this specific claim.  On reevaluation of the record, the Board finds that this additional development should be performed to fulfill the duty to assist.  The Board does not find that the records being requested would be relevant to the previously decided PTSD claim, because the Board determined that the Veteran did not have PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated since June 2012.  

2.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a psychiatric disorder.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request records from the facility at which the Veteran was hospitalized for depression in 1979 and 1980 and from Dr. Egelston in Mount Pleasant and Latrobe Hospital Mental Health.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, and completing any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

